

116 HR 5648 IH: Treatment and Relief through Emerging and Accessible Therapy for PTSD Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5648IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Perry (for himself, Mr. Zeldin, Mr. Murphy of North Carolina, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Department of Veterans Affairs to furnish stellate ganglion block to veterans with
			 post-traumatic stress disorder.
	
 1.Short titleThis Act may be cited as the Treatment and Relief through Emerging and Accessible Therapy for PTSD Act or the TREAT PTSD Act. 2.Department of Veterans Affairs provision of stellate ganglion block to veterans with post-traumatic stress disorder (a)In generalThe Secretary of Veterans Affairs shall furnish stellate ganglion block to any veteran who—
 (1)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code;
 (2)has been diagnosed with post-traumatic stress disorder; and (3)has elected to receive stellate ganglion block after being informed by a physician of the risks and benefits of stellate ganglion block.
 (b)Provision of careThe Secretary may furnish stellate ganglion block under subsection (a) through a medical facility of the Department or through a health care provider described in section 1703 of title 38, United States Code, as amended by section 101(a) of the Caring for Our Veterans Act of 2018 (Public Law 115–182).
			